     Case 2:17-cv-01764-KJM-DB Document 59 Filed 02/02/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    G. DANIEL WALKER,                                    No. 2:17-cv-1764 KJM DB P
12                        Plaintiff,
13            v.                                           ORDER
14    SCOTT KERNAN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action seeking relief under

18   42 U.S.C. § 1983. Plaintiff claims that defendants conspired to retaliate against him because he

19   named them as defendants in prior lawsuits. Presently before the court is plaintiff’s fully briefed

20   motion for sanctions. (ECF Nos. 52, 55, 58.) For the reasons set forth below, the court will deny

21   plaintiff’s motion for sanctions without prejudice.

22      I.         Background

23           This action proceeds on plaintiff’s second amended complaint. (ECF No. 22.) Therein,

24   plaintiff argues defendants retaliated against him because he has filed lawsuits against them. The

25   court found service was appropriate for defendants Green, Kumar, Martello, and Muniz. (ECF

26   No. 23.) Thereafter, this action was referred to the court’s Alternative Dispute Resolution

27   Program. (ECF No. 36.) Before the settlement conference was held, plaintiff filed two motions

28   seeking the release of his legal files. (ECF Nos. 38, 40.) Defendants filed an opposition to
                                                         1
      Case 2:17-cv-01764-KJM-DB Document 59 Filed 02/02/21 Page 2 of 7


 1   plaintiff’s first motion to compel production of his legal files. (ECF No. 41) Therein, defendants

 2   provided a statement from prison officials indicating that plaintiff did not have any property in

 3   storage. (ECF No. 41 at 7.) The motion was denied (ECF No. 44), and a settlement conference

 4   was held on November 3, 2020. (ECF No. 49.) The case did not settle. Thereafter, plaintiff filed

 5   the instant motion seeking sanctions. (ECF No. 52.)

 6               A. Plaintiff’s Motion

 7            Plaintiff’s motion alleges that sanctions should be imposed because defendants knowingly

 8   deceived the court. (ECF No. 52.) Specifically, plaintiff alleges that in defendants’ opposition to

 9   plaintiff’s motion to compel release of plaintiff’s legal files, defendants falsely stated California

10   Health Care Facility (CHCF) does not have any of plaintiff’s personal or legal property in

11   storage. (Id. at 2.) He claims various other documents show that he has at least 15, and perhaps

12   as many as 22, boxes of property in storage. (Id. at 3.) Plaintiff argues that because of

13   defendants’ actions the court should appoint counsel to represent him in this action. (ECF No. 52

14   at 6.)

15               B. Defendants’ Opposition

16            Defendants argue in their opposition that their representation to the court indicating

17   plaintiff had no property in storage was based on Officer’s Nelson’s belief that plaintiff was

18   seeking his personal, rather than legal property. (ECF No. 55 at 2.) They further argue that the

19   motion should be denied because any misstatement to the court was “an inadvertent error based

20   on miscommunication.” (ECF No. 55 at 2.) They further state that plaintiff failed to comply with
21   the 21-day safe harbor to correct any error before seeking sanctions. (ECF No. 55 at 2.)

22               C. Plaintiff’s Reply

23            Plaintiff concludes defendants acted in bad faith. (ECF No. 58.) In his reply he ponders

24   whether counsel’s opposition constituted a new violation. He claims that he has asked prison

25   officials for materials and assistance in proceeding with other cases, but his requests have not

26   been answered.
27   ////

28   ////
                                                         2
     Case 2:17-cv-01764-KJM-DB Document 59 Filed 02/02/21 Page 3 of 7


 1       II.      Legal Standards

 2             Federal courts possess broad powers to impose sanctions against parties or counsel for

 3   improper conduct during litigation. The court derives the power to impose sanctions on parties or

 4   their counsel from three sources, (1) Federal Rule of Civil Procedure 11, (2) 28 U.S.C. § 1927,1

 5   and (3) the court’s inherent power. Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001).

 6             Under Federal Rule of Civil Procedure 11, sanctions may be imposed if a party or their

 7   attorney submits a pleading to the court which is submitted for an improper purpose, is frivolous,

 8   has no evidentiary support, or is not warranted by the evidence. A party moving for Rule 11

 9   sanctions bears the burden to show why sanctions are justified. See Tom Growney Equip., v.

10   Shelley Irr. Dev., Inc., 834 F.2d 833, 837 (9th Cir. 1987). The Ninth Circuit has stated that Rule

11   11 sanctions are “an extraordinary remedy, one to be exercised with extreme caution.” Operating

12   Eng’rs Pension Trust v. A-C Co., 859 F.2d 1336, 1345 (9th Cir. 1988).

13             When evaluating the imposition of sanctions, Rule 11 requires the court to consider not

14   whether the party demonstrated subjective good faith in filing the document, but whether the

15   party acted objectively reasonably in doing so. G.C. K.B. Investments v. Wilson, 326 F.3d 1096,

16   1109 (9th Cir. 2003). “An order imposing a sanction must describe the sanctioned conduct and

17   explain the basis for the sanction.” Fed. R. Civ. P. 11(c)(6).

18             Rule 11(c)(2) provides in part that a motion for sanctions “must not be filed or be

19   presented to the court if the challenged paper, claim, defense, contention, or denial is withdrawn

20   or appropriately corrected within 21 days after service or within another time the court sets.”
21   This is referred to as the “safe harbor” provision of Rule 11. See Fed. R. Civ. P. 11; Adv. Comm.

22   Notes, 1992 Amend.

23             Federal courts also have the inherent power to sanction parties or their attorneys for

24   improper conduct. Chambers v. NASCO, Inc., 501 U.S. 32, 43-46 (1991). In order to impose

25   sanctions pursuant to its inherent power, “the court must make an express finding that the

26   sanctioned party’s behavior ‘constituted or was tantamount to bad faith.’” Leon v. IDX Sys.
27
     1
      This section is aimed at penalizing conduct that unreasonably and vexatiously multiplies the
28   proceedings which his not applicable here.
                                                       3
     Case 2:17-cv-01764-KJM-DB Document 59 Filed 02/02/21 Page 4 of 7


 1   Corp., 464 F.3d 951, 961 (9th Cir. 2006). “Because of their very potency, inherent powers to

 2   sanction must be exercised with restraint and discretion.” Chambers, 501 U.S. at 44.

 3              When evaluating whether sanctions should be imposed under Rule 11, courts conduct “a

 4   two-prong inquiry to determine (1) whether the [pleading] is legally or factually baseless from an

 5   objective perspective, and (2) the attorney has conducted a reasonable and competent inquiry

 6   before signing and filing it.” Holgate v. Baldwin, 425 F.3d 671, 676 (9th Cir. 2005) (internal

 7   citation omitted). The standard is not a high one and an allegation that has “some plausible basis,

 8   [even] a weak one,” is sufficient to avoid sanctions under Rule 11. United Nat. Ins. Co. v. R&D

 9   Latex Corp., 242 F.3d 1102, 1117 (9th Cir. 2001).

10       III.      Analysis

11                 A. Safe Harbor Provision

12              Rule 11 contains a “safe harbor” provision, whose purpose is to give the non-moving

13   party the opportunity to withdraw the offending pleading. See Barber v. Miller, 146 F.3d 707,

14   711 (9th Cir. 1998). This provision requires that a motion for sanctions be served on the

15   opposing party 21 days before it is filed in court. Radcliffe v. Rainbow Const. Co., 254 F.3d 772,

16   789 (9th Cir. 2001).

17              Defendants allege plaintiff sent a letter regarding defendants’ statement that plaintiff had

18   no property in storage on October 23, 2020 and that his motion for sanctions is dated November

19   4, 2020.2 (ECF No. 55 at 3.) Thus, they argue that plaintiff failed to comply with Rule 11’s safe

20   harbor provision. Plaintiff claims his letter to defendants was dated October 19, 2020. (ECF No.
21   58 at 3, 37.)

22              Plaintiff’s October 19, 2020 letter fails to comply with the safe harbor provision because it

23   was sent, at the earliest, sixteen days prior to his filing the instant motion for sanctions.

24   Accordingly, the court finds that plaintiff has failed to comply with the safe harbor provision and

25   thus the court cannot impose sanctions pursuant to Federal Rule of Civil Procedure 11.

26
27   2
       Court records show that plaintiff’s motion for sanctions was filed on the court’s docket on
     November 12, 2020. However, prisoner filings are deemed filed on the date that the prisoner
28   signs the document and gives it to prison officials for mailing. See Houston v. Lack, 487 U.S.
     266, 276 (1988).                                   4
     Case 2:17-cv-01764-KJM-DB Document 59 Filed 02/02/21 Page 5 of 7


 1              B. Bad Faith

 2          Plaintiff alleges that counsel for defendants should have conducted further investigation

 3   before informing the court that plaintiff did not have any property in storage. He claims counsel

 4   acted improperly in relying on the statements provided and that the court should find that such

 5   actions were in bad faith because the statement was not corrected.

 6          “Before awarding sanctions under its inherent powers . . . the court must make an explicit

 7   finding that the conduct ‘constituted or was tantamount to bad faith.’” Primus Automotive

 8   Financial Services, Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997) (quoting Roadway Express,

 9   Inc. v. Piper, 447 U.S. 752, 767 (1980)). The term bad faith “includes a broad range of willful

10   improper conduct.” See Fink, 239 F.3d at 992. Sanctions are therefore “available for a variety of

11   types of willful actions, including recklessness when combined with an additional factor such as

12   frivolousness, harassment, or an improper purpose. Id. at 994. “Willful misconduct” or “conduct

13   tantamount to bad faith” is “something more egregious than mere negligence or recklessness.” In

14   re Lehtinen, 564 F.3d 1052, 1058 (9th Cir. 2009) (internal quotation marks and citations omitted)

15   abrogated on other grounds by Bullard v. Blue Hills Bank, 575 U.S. 496 (2015). Sanctions

16   should be reserved for “serious breaches,” Zambrano v. City of Tustin, 885 F.2d 1473, 1485 (9th

17   Cir. 1989), “[b]ecause of their very potency, inherent powers must be exercised with restraint and

18   discretion.” Chambers, 501 U.S. at 44.

19          Examples of bad faith include “knowingly or recklessly rais[ing] a frivolous argument, or

20   argu[ing] a meritorious claim for the purpose of harassing an opponent.” In re Keegan
21   Management, 78 F.3d 431, 436 (9th Cir. 1996). A party may also demonstrate bad faith by

22   “delaying or disrupting the litigation or hampering enforcement of a court order.” Hutto v.

23   Finney, 437 U.S. 678, 689 n.14 (1978). Recklessness, when combined with an additional factor

24   such as frivolousness, harassment, or an improper purpose, may support sanctions, Gomez v.

25   Vernon, 255 F.3d 1118, 1134 (9th Cir. 2001); Fink, 239 F.3d at 994, but mere negligence or

26   recklessness will not suffice, In re Lehtinen, 564 F.3d at 1058.
27          Plaintiff concludes that defendants have acted in bad faith. In support of this allegation he

28   cites his history of litigation against California Department of Corrections and Rehabilitation
                                                       5
      Case 2:17-cv-01764-KJM-DB Document 59 Filed 02/02/21 Page 6 of 7


 1   (CDCR) and CDCR officials. However, that plaintiff has brought cases against CDCR officials

 2   on previous occasions does not necessarily show that counsel for defendants acted in bad faith by

 3   relying on the statements of prison officials in this action. See Zambrano, 885 F.2d at 1483 (The

 4   imposition of sanctions is not warranted where the record indicated that the conduct was nothing

 5   “more than an oversight or ordinary negligence.”). Reliance on statements from prison officials

 6   describes at most reckless or negligent conduct. In re Lehtinen, 564 F.3d at 1058.

 7          Moreover, he has not alleged that the deprivation of legal property prejudiced him during

 8   the settlement conference. Nor has plaintiff identified specific documents or items that are in

 9   storage that he needs to litigate this action. In any renewed motion or future request, plaintiff

10   should state clearly what items are necessary for him in pursuit of this action. However, the court

11   is troubled by defendants’ representation that plaintiff “had no personal or legal property” in

12   storage when records indicate that plaintiff has as many as 15 or 22 boxes of property in storage.

13   While the court does not find that sanctions should be imposed at this time, moving forward the

14   court expects that all representation to the court be accurate.

15          Additionally, counsel for defendants will be required to contact the plaintiff to determine

16   if there are any specific items plaintiff needs to litigate this case, subject to California Code of

17   Regulations, title 15, section 3161.3 Defendants shall file a statement reflecting whether plaintiff

18   has requested and/or been provided any legal property needed to litigate this action. To the extent

19   plaintiff seeks access for his other cases, he is advised that this court will not address his requests

20   for access to legal materials for cases pending in other jurisdictions.
21              C. Appointment of Counsel

22          Plaintiff has asked that he be appointed counsel as a sanction. (ECF No. 52 at 6.)

23   However, the United States Supreme Court has ruled that district courts lack authority to require

24   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

25   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

26   ////
27
     3
       Section 3161 states that inmates may “possess up to one cubic foot of legal materials/documents
28   related to their active cases, in excess of the six cubic feet of allowable property in their assigned
     quarters/living area.”                               6
     Case 2:17-cv-01764-KJM-DB Document 59 Filed 02/02/21 Page 7 of 7


 1   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

 2   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 3            The test for exceptional circumstances requires the court to evaluate the plaintiff’s

 4   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

 5   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

 6   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 7   common to most prisoners, such as lack of legal education and limited law library access, do not

 8   establish exceptional circumstances that would warrant a request for voluntary assistance of

 9   counsel.

10            As set forth above, the court does not find that sanctions are warranted. Nor does the

11   court does not find the required exceptional circumstances exist to warrant the appointment of

12   counsel. Plaintiff’s filings in this action have been responsive to court orders, cite relevant legal

13   authority, and clearly state his allegations against defendants. Thus, he has shown he can

14   articulate his claims pro se. Accordingly, the court will deny his request for the appointment of

15   counsel.

16      IV.      Conclusion

17            For the foregoing reasons, IT IS HEREBY ORDERED that:

18            1. Plaintiff’s motion for sanctions (ECF No. 52) is denied without prejudice.

19            2. Within forty-five days of the date of this order counsel for defendants shall inform the

20               court regarding the status of plaintiff’s access to legal materials including any
21               necessary declarations.

22    Dated: February 1, 2021

23

24

25

26
27

28
                                                         7
